697 N.W.2d 151 (2005)
472 Mich. 909-924
PEOPLE
v.
BROWN.
No. 128572.
Supreme Court of Michigan.
May 31, 2005.
SC: 128572, COA: 254476.
On order of the Court, the motion for immediate consideration, the motion to amend and add grounds on appeal, and the application for leave to appeal the April 7, 2005 judgment of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to amend and add grounds on appeal is DENIED.